Citation Nr: 0608899	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 50 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to February 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on October 2005 remand 
from the United States Court of Appeals for Veterans Claims 
(Court) pursuant to a Joint Motion by the parties (Joint 
Motion).  The appeal was initiated from an August 2002 
decision of the Denver Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, rated 50 percent, and denied service connection for a 
heart condition claimed as secondary to PTSD.  In April 2004, 
a videoconference hearing was held before the undersigned.  
These matters were before the Board in May 2004, when the 
Board granted the veteran's motion to advance his appeal on 
the Board's docket, and remanded the case for additional 
development.  In February 2005, the Board denied service 
connection for cardiovascular disease, claimed as secondary 
to PTSD, and denied a rating in excess of 50 percent for 
PTSD.  The veteran appealed that decision to the Court.  By 
an October 2005 Order, the Court vacated the February 2005 
Board decision, and remanded the matter for readjudication 
consistent with the Joint Motion.  

The issue of service connection for cardiovascular disease, 
claimed as secondary to PTSD, is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  Prior to June 10, 2004, symptoms of the veteran's PTSD 
resulted in disability no greater than social impairment with 
reduced reliability and productivity.  
2.  From June 10, 2004, the veteran's symptoms of PTSD have 
caused deficiencies in most areas; total occupational and 
social impairment due to PTSD symptoms is not shown.  


CONCLUSION OF LAW

The veteran's service connected PTSD warrants a "staged" 
increased rating of 70 percent from June 10, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 4.130, Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
The veteran was provided VCAA notice in June 2002 
correspondence (prior to the rating decision appealed) from 
the RO, in an October 2003 supplemental statement of the case 
(SSOC), in additional correspondence from the RO in June 
2004, and in an October 2004 SSOC.  Although he was provided 
full notice/information subsequent to the rating decision 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the June 2002 and June 2004 
correspondence, and in the October 2003 and October 2004 
SSOCs) of everything required, and has had ample opportunity 
to respond and/or supplement the record and participate in 
the adjudicatory process.  

Regarding content of notice, an April 2003 statement of the 
case (SOC), and the October 2003 and October 2004 SSOCs, 
informed the veteran of what the evidence showed and why the 
claims were denied.  He was advised by the June 2002 and June 
2004 correspondence, and the October 2003 and October 2004 
SSOCs, that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The June 2004 correspondence, and the October 2003 
and October 2004 SSOCs, advised the veteran of what the 
evidence must show to establish entitlement to the benefits 
sought.  The October 2003 and October 2004 SSOCs contained 
the text of the regulation implementing the VCAA, including 
the specific provision that the claimant is to be advised to 
submit everything in his possession pertinent to the claim.  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including service medical 
records and VA medical records) has been secured.  
Evidentiary development is complete; VA's duties to notify 
and assist are met.  It is not prejudicial to the veteran for 
the Board to proceed with appellate review.  Mayfield, supra; 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection and for an increased rating, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the matters on appeal.  Despite the lack of notice on 
those particular elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision on this issue of entitlement to an increased rating 
for PTSD.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, it is noteworthy that the veteran 
has expressed no disagreement as to the effective date 
assigned for service connection for PTSD.  He has had ample 
opportunity to participate in the adjudicatory process since 
he was advised of the effective date of the award (and the 
basis for such).  As to the matter of the rating for PTSD, 
although notice in this matter was not provided prior to the 
rating on appeal, such notice has been provided since, and 
the veteran has had ample opportunity to respond, and is not 
prejudiced by the fact that the notice did not precede the 
initial determination in this matter.  




Background

By the August 2002 decision now on appeal, the RO granted 
service connection for PTSD, rated 50 percent.  Essentially, 
the veteran contends that the severity of his PTSD warrants a 
rating in excess of 50 percent.  

The earliest medical evidence reflecting symptoms and/or 
treatment for PTSD is in VA outpatient records from July 1999 
to July 2002, which indicate that the veteran participated in 
PTSD support groups and anger management programs that helped 
him cope with his PTSD symptoms.  The records generally show 
complaints of poor sleep and feelings of anxiety.  A December 
2001 outpatient report indicates that it was the veteran's 
"first visit to the VA for PTSD [symptoms]."  He complained 
of sleep disturbance, "some" nightmares, and intrusive 
thoughts (all with combat themes).  Examination revealed that 
he was oriented times 4, with no evidence of psychotic 
process.  His depression was moderate and manageable.  He 
denied suicidal or homicidal ideation, and he had a "good 
social network."  He related a recent experience when he 
became suicidal and homicidal after a woman with whom he had 
been having an affair left him to return to her boyfriend.  
The report indicates that since his separation from service, 
the veteran had been involved in employment that was both 
aggressive and violent, but "[i]n his later years he is now 
seeking connection [with] others and desiring a 
relationship."  The social worker's assessment was chronic 
moderate PTSD.  A clinical report dated later in December 
2001 shows further complaints of intrusive thoughts of combat 
experiences, nightmares, and psychic numbing.  The diagnosis 
was mild depression with a healthy expression of anger.  The 
veteran again denied suicidal or homicidal ideation, and he 
had a "good social support network of friends in his 
community."  

VA outpatient records in March 2002 show that the veteran was 
angry due to lack of close emotional relationships and his 
inability to trust others.  They also indicate his PTSD 
condition "appeared manageable."  An April 2002 outpatient 
record shows that he was "progressing well."  A June 2002 
clinic report shows that fluoxetine was prescribed to 
alleviate PTSD symptoms, and that the veteran was "feeling 
considerably better than he had been before starting the 
medication."  The veteran appeared calmer, he was sleeping 
better, and he had "gotten over the rage he felt toward his 
old girlfriend."  A July 2002 outpatient report reflects 
that he was "beginning to understand the basis of his anger 
and sense of emotional numbness resulting from his combat 
experiences."  The assessment was chronic PTSD.  Another 
July 2002 clinic report shows complaints of worsening 
nightmares and emotional outbursts.  The examining social 
worker diagnosed chronic and complex PTSD, and noted that the 
veteran was oriented times 4, and with no evidence of 
psychotic process.  The veteran denied suicidal or homicidal 
ideation, and denied other self-destructive behavior.  He was 
angry, but was "[within] normal limits at this time."  

On VA examination in August 2002, the veteran complained of a 
history of disrupted interpersonal relationships since his 
separation from service.  He continued in individual sessions 
on a regular basis and attended an anger management group.  
He reported that Prozac offered some "helpfulness" in 
alleviating his PTSD symptoms.  He also complained of 
nightmares involving his experiences Vietnam.  He stated that 
irritability and rage had been major issues through the years 
in his work and family relationships.  His described PTSD 
symptoms including rage, intrusive thoughts about his war 
experiences, nightmares, and suicidal and homicidal thoughts 
that occurred "off and on" over the years.  He felt 
emotionally numb in terms of intimate relationships, although 
"he was able to deal with people."  He reported long 
standing difficulty with road rage and intolerance of other 
people, but he "has not isolated himself from mixing with 
people."  He also stated that he was hypervigilant and 
startled easily, although the severity of those symptoms 
lessened when he began a course of medication.  Examination 
revealed that the veteran's appearance was neat and clean.  
There was no evidence of hypervigilance in the examination 
situation.  His rate of speech was normal, and there was no 
indication that his mood was elevated or depressed.  The 
examiner noted that the veteran was amused at certain things 
during the examination, and he demonstrated a good range of 
affect.  There was no evidence of a thought disorder or brain 
organicity.  The veteran stated that he was distressed with 
his experiences managing his rage and intrusive thoughts.  He 
gave a history of having a significant change in the way he 
looked at life in response to his military experience.  The 
examiner stated that the veteran's PTSD symptoms did not 
render him unable to work, but they greatly interfered with 
his ability to maintain ongoing employment.  The diagnosis 
was chronic and recently problematic PTSD; the Global 
Assessment of Functioning (GAF) score was 54.  

VA outpatient records dated from August 2002 to July 2004 
reveal treatment the veteran continued to receive for PTSD 
symptoms.  The records reflect that anger management programs 
continued to help the veteran cope with his PTSD symptoms, 
and that anxiousness and irritability were his most prominent 
PTSD symptoms.  A September 2002 outpatient record reveals 
that the veteran appeared despondent because he could not 
move to Texas as he wished.  The examining social worker 
reported that the veteran appeared more sad than depressed, 
and he needed help separating his PTSD symptoms from life 
circumstances.  It was noted that he demonstrated "good 
insight, judgment, and impulse control following exacerbated 
[symptoms] in crisis."  A February 2003 record notes that 
the veteran described prior thoughts of suicide (but he 
expressed no plan) because he was "tired of being tired."  
The social worker reported that the veteran was very anxious 
about the "world situation," and he demonstrated 
generalized tension "expressed in anxiety."  The veteran 
denied suicidal or homicidal ideation, and denied other self- 
destructive behaviors.  He demonstrated depression and mild 
anxiety that was "manageable at this time."  An April 2003 
outpatient record indicates that he was angry over delays in 
the processing of his VA claims.  He expressed remorse, 
however, "in that he has been working on emotional control 
and being able to express his needs [without] outbursts."  A 
May 2003 outpatient report shows that he continued to suffer 
from nightmares, intrusive thoughts, anger, and 
hyperalertness.  The social worker stated that the veteran's 
most severe PTSD symptom was emotional numbing and distancing 
himself from others.  His PTSD symptoms had their "ups and 
downs frequently," and there were also problems with low 
self-esteem and a low sense of self-worth.  The social worker 
reported that the PTSD symptoms impacted the veteran every 
day and interfered with his ability to function socially, in 
employment situations, "and whatever he perceives as a 
potential relationship."  

At the April 2004 hearing, the veteran reiterated his 
contention that the symptoms of his PTSD warrant a rating in 
excess of 50 percent.  He testified that he has recurrent 
nightmares approximately twice weekly, and he stated that he 
consistently wakes up "sweaty and cold" several times 
nightly.  He complained of suicidal thoughts "on the average 
of once a month, maybe once every 2 months."  He stated that 
when he was living in Florida he occasionally went out in 
public, but he disliked doing so because he cannot stand 
crowds and noisy environments.  

A "Mental Health and Intake Assessment" dated June 10, 
2004, and a VA "Mental Health Treatment Plan" dated in July 
2004, contain a summary of functional assessment showing that 
the veteran was alert and attentive, and oriented times 3.  
His grooming was appropriate, he was cooperative and 
reasonable, and his speech was of normal rate and rhythm.  
His affect was flat, his mood was anxious, and his affect was 
congruent with his mood.  No perceptual disturbance was 
noted, and the veteran's thought process and association were 
normal and coherent.  There was no unusual thought content 
such as delusions or obsessions.  There was no suicidal or 
violent ideation.  His insight was good and his judgment was 
impulsive.  His recent and remote memory were described as 
impaired.  The veteran complained of recurrent and intrusive 
distressing memories and dreams.  He described avoidance of 
thoughts and feelings, and places and people.  He complained 
of a markedly diminished interest in significant activities, 
and he had feelings of detachment and estrangement from 
others.  He also had a sense of a foreshortened future.  He 
complained of irritability and outbursts of anger, difficulty 
concentrating, and difficulty falling asleep and staying 
asleep.  He also reported hypervigilance and an exaggerated 
startle response.  The diagnosis was recurrent major 
depression and PTSD, and the GAF score was 45.  

On VA examination in September 2004, it was noted that the 
veteran was living in his truck in the middle of a national 
forest since May 2004.  He stated that he had accepted an 
invitation from a woman in Florida who asked him to live in 
her home and help her care for her mother who had Alzheimer's 
disease.  That arrangement apparently lasted approximately 
eight months and ended when the woman evicted him from her 
home.  The veteran stated that he typically awakens between 
4:30 and 5 a.m. after lying awake for a period of time.  He 
tended to spend most of his time in his camper truck, he 
enjoyed listening to talk radio, and only traveled to town 
when necessary.  He typically had nightmares at least once 
monthly.  He maintained a high level of vigilance, and 
avoided confrontation by isolating himself from most people.  
He complained of panic attacks "of unclear frequency."  The 
panic attacks occurred on a daily basis when he helped care 
for the Alzheimer's patient in Florida, but they diminished 
substantially when he began living in the national forest.  
He stated that generally, his most difficult PTSD symptom was 
his irritable temper, and he reported that he had a very low 
frustration tolerance.  He admitted to a low level of 
depression for many years.  He stated that he had been 
suicidal in the past, but he denied current suicidal 
ideation.  He tended to worry a lot and think negatively.  He 
has difficulty concentrating when he feels overwhelmed and 
depressed.  

Examination revealed that the veteran was casually and 
appropriately dressed.  He was initially antagonistic, but 
eventually became more settled.  He was oriented in all 
spheres.  His mood was quite irritable, and his affect was 
primarily annoyed with the examination process and the "VA 
system" in general.  His short term memory was intact, and 
his thought processes were goal directed.  He denied suicidal 
or homicidal ideation as well as auditory or visual 
hallucinations.  His general mood was depressed and 
apathetic.  PTSD symptoms included generalized hyperarousal, 
increased irritability, difficulties with relationship and 
isolation, and mild but pervasive depression.  The examiner 
reported that the veteran was quite articulate and was 
employable in a setting in which he would have little contact 
with the public, no supervision, and clear expectations for 
performance.  The veteran did not show any interest in 
pursuing any form of mental health care, and was not taking 
any prescribed psychotropic medications.  The diagnosis was 
chronic and moderate PTSD, and narcissistic features.  

Of record are two letters from the woman in Florida who 
invited the veteran to live in her home to help care for her 
ailing mother.  In a March 2004 letter, she reported that the 
veteran was currently living in her home, and "[s]ometimes 
it is wonderful being around [the veteran], on other 
occasions I wish he weren't here."  She stated that it was 
extremely difficult to watch the veteran "suffer through the 
seemingly uncontrollable symptoms of his illness."  She 
reported that the veteran indicated a desire to end his life 
on several occasions.  She constantly had to remind the 
veteran to shower and shave.  He stayed at her home most of 
the time and "really hates to go out."  The veteran's 
stress level would get "out of control" when he joined her 
to go shopping.  He preferred to be alone even at home, and 
if she walked up behind him quietly he "jumps out of his 
skin."  She also indicated that he had a temper problem, 
especially with "road rage."  In her May 2004 letter, the 
woman reported that she recently evicted the veteran from her 
home because his PTSD symptoms had become intolerable.  He 
apparently had begun to lose his temper daily, and the 
symptoms prevented him from assisting her in care for her 
mother.  

Legal Criteria and Analysis

At the outset it is noteworthy that this appeal is from a 
rating decision that granted service connection and assigned 
the initial rating for PTSD.  Accordingly, "staged" ratings 
may be assigned, if warranted by the evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  As discussed below, the 
evidence shows that staged ratings are warranted in this 
matter.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. , Part 4.  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

PTSD is to be assigned a 50 percent rating where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411.  

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richards v. Brown, 9 
Vet. App. 266 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 41-50 is assigned where there are, "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A score of 51-60 is appropriate where 
there are, "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.

The evidence reflects that the veteran's PTSD symptoms 
remained relatively unchanged in degree from July 1999 (the 
earliest indication of record reflecting PTSD) until June 10, 
2004, when a mental status evaluation (and a July 2004 
"Mental Health Treatment Plan") indicated that such 
symptoms had grown more severe.  Prior to June 10, 2004, the 
veteran's PTSD was essentially manifested by periods of 
depression, nightmares and difficulty sleeping, 
hypervigilance, anger and irritability, and social 
detachment, isolation, and avoidance.  VA examinations and 
clinical findings prior to June 2004 did not reveal 
occupational and social impairment with deficiencies in most 
areas due to PTSD symptoms listed in the schedular criteria 
for a 70 percent rating (outlined above).  There were no 
demonstrated obsessional rituals, impaired speech, near-
continuous panic or depression, spatial disorientation, 
neglect of personal appearance or hygiene, and the evidence 
did not demonstrate an inability to establish and maintain 
effective relationships.  Significantly, the medical evidence 
prior to June 2004 reflects that the veteran apparently has 
at least some social contact with acquaintances.  
Furthermore, while symptoms of suicidal ideation and neglect 
of personal hygiene are shown prior to June 2004, such 
symptoms were intermittent, at most.  While suicidal ideation 
was self-reported on VA examination in August 2002, the 
veteran indicated it was "off and on."  Notably, he 
expressly denied suicidal ideation on a VA clinical 
evaluation in December 2001 (showing that he denied current 
suicidal ideation, but previously felt suicidal after a woman 
with whom he had been having an affair left him), on VA 
clinical evaluation in July 2002, and again on VA clinical 
evaluation in February 2003.  As to neglect of personal 
hygiene, the only evidence of such symptom was noted by the 
woman with whom the veteran briefly lived in Florida, who 
reported that she had to remind the veteran to shower and 
shave.  The evidence of record does not show that the veteran 
neglected to heed those reminders.  Moreover, the medical 
evidence of record is devoid of findings that the veteran's 
PTSD symptoms include neglect of personal appearance or 
hygiene.  On VA examination in August 2002 it was expressly 
noted that the veteran was neat and clean, and the veteran 
was noted as "appropriately dressed" on VA examination in 
September 2004.  
The VA "Mental Health Intake and Assessment" on June 10, 
2004, however, fairly reflects that symptoms of the veteran's 
PTSD had increased in severity, frequency, and intensity.  VA 
examiners found that the veteran's judgment had become 
"impulsive," and impairment of recent and remote memory was 
demonstrated.  While the medical records prior to June 2004 
reflect that the veteran had at least some apparent social 
contacts, the evaluations in June 2004 specifically noted the 
veteran's avoidance of people and places, detachment and 
estrangement from others, and a "markedly diminished" 
interest in significant activities.  

Furthermore, while VA examination in August 2002 shows a GAF 
score of 54; the GAF score shown in medical records generated 
in June and July 2004 was 45.  The June 2004 GAF score of 45 
is shown to be reasonably consistent with findings of 
occupational and social impairment with deficiencies in most 
areas.  In sum, the Board finds that the PTSD disability 
picture presented since June 10, 2004, reflects social and 
occupational impairment with deficiencies in most areas, 
corresponding to the criteria for a 70 percent rating, and 
that a "staged" 70 percent rating is warranted from June 
10, 2004.

Remaining for consideration is whether a rating in excess of 
70 percent may be warranted for any period of time since June 
10, 2004.  The next higher (100 percent) rating requires 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, etc.  Symptoms of such intensity are not clinically 
shown, nor is it shown that the veteran has total social and 
occupational impairment due to PTSD symptoms, alone.  Serious 
memory loss is not show; the veteran demonstrates good 
ability to communicate; he is not shown to be disoriented as 
to time or place; and is not shown to be a danger to harm 
himself or others.  Accordingly, a 100 percent rating for 
PTSD is not warranted.  






ORDER

An increased "staged" rating of 70 percent rating is 
granted for the veteran's PTSD, effective from June 10, 2004, 
subject to the regulations governing payment of monetary 
awards.


REMAND

Essentially, the veteran contends that he has cardiovascular 
disease that is causally related to his service-connected 
PTSD.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
medical evidence of record contains conflicting information 
pertinent to a central issue in this case; i.e., whether the 
veteran's cardiovascular disease is proximately due to, the 
result of, or for the degree of aggravation caused by, the 
veteran's service-connected PTSD.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 448 (1995).  The only express 
medical opinions related to that issue include findings of a 
VA physician (Dr. H.), who has treated the veteran at a 
cardiology clinic, and the findings of VA physician who was 
asked by the Board in May 2004 to provide an opinion as to 
whether there is any relationship between the veteran's 
cardiovascular disease and his PTSD.  In a December 2000 
letter, Dr. H. reported that the veteran had a long history 
of hypertension and coronary artery disease, and stated:

Within the past two years, [the veteran] 
has been diagnosed with chronic [PTSD] 
which has apparently been present since 
he served in the Vietnam War.  Over the 
past year, the stress of his PTSD has 
aggravated his hypertension and coronary 
disease contributing to an increasing 
patter of angina and dyspnea on exertion.  

In an April 2003 outpatient record, Dr. H. reported that the 
veteran had more stress over the prior year, with higher 
blood pressure, angina, and increased dyspnea on exertion.  
The veteran stated that he smoked approximately 2 to 3 pack 
of cigarettes weekly.  Dr. H. diagnosed coronary artery 
disease, status post CABG, with "more chest pain past 
[year], seems related to PTSD."  In a March 2004 letter, Dr. 
H. stated:

There is a growing body of literature 
that PTSD and stress can exacerbate 
hypertension and other coronary risk 
factors.  It is likely that the stress of 
[the veteran's] PTSD contributed to the 
development of his coronary disease and 
has exacerbated its progression.  He also 
has been unable to quit smoking, largely 
due to the continued stress of PTSD.  The 
PTSD, hypertension and smoking are 
affecting his coronary disease and are 
largely responsible for his ongoing 
symptoms of angina and dyspnea on 
exertion.  

In May 2004, the Board remanded the case and directed that a 
VA physician should examine the veteran, review the record, 
and provide a medical opinion specifically regarding 
"whether it is at least as likely as not that the veteran's 
cardiovascular disease is etiologically related to his 
service-connected PTSD."  In a September 2004 examination 
report, a VA physician reported that the veteran's coronary 
risk factors included hypertension, obesity, and cigarette 
smoking.  The physician also reviewed in detail the three 
letters furnished by Dr. H., and included a list of 12 
"established risk factors for coronary heart disease," a 
list of six "emerging risk factors for coronary heart 
disease," and a list of 18 "other possible risk factors."  
The physician expressly stated, "significant by its absence 
from the very extensive list is PTSD and/or stress 
disorders."  After reviewing and summarizing his own 
research, the physician stated, "there is no question, I do 
not believe in the mind of any cardiologist that stress may 
indeed provoke angina pectoris and myocardial infarction in 
the context of it substrate, coronary arteriosclerosis."  
The physician further reported:

Referring to this veteran's case, I would 
not[e] that he is a heavy smoker.  It is 
established by other references . . . 
that if a man smokes 20 cigarettes per 
day, he increases his risk of heart 
attack by approximately three-fold.  In 
this [veteran's] case, he smoked 40 
cigarettes per day, per his own history, 
for roughly 40 years.  Thus, he had a 
major risk factor there.  It is also 
evident that he is obese, that he has 
hypertrilgyceridemia, is male, and in the 
age group for coronary artery disease.  

Thus, it is my opinion that he has risk 
factors that in and of themselves, quite 
aside from the presence of PTSD account 
for his having had myocardial infarction.

In the Joint Motion the parties noted:

[T]he September 2004 examination report 
was based on an improper premise - that 
[the veteran's] PTSD condition must cause 
his cardiovascular disease.  The Court 
discussed the issue as a [sic] 
"etiological relationship" between the 
service-connected disorder and the 
nonservice-connected disability.  See 
Allen, 7 Vet. App. at 449.  Because the 
examiner did not consider the proper 
standard for evaluating [the veteran's] 
condition, VA should have returned the 
examination as inadequate for evaluation 
purposes.  

Essentially, the parties to the Joint Motion found that there 
has not been adequate compliance with the directives of the 
May 2004 Board remand because the September 2004 VA examiner 
failed to address whether the veteran's cardiovascular 
disease was aggravated by his service-connected PTSD.  Hence, 
a remand for an additional VA examination to obtain an 
opinion in this matter is now mandated.

VA regulations provide that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be afforded a VA examination by a 
board certified specialist in cardiology 
(who has not previously examined the 
veteran or provided an opinion in this 
matter) to determine whether the 
veteran's PTSD has aggravated his 
cardiovascular disability.  His claims 
file must be reviewed by the examiner in 
conjunction with the examination.  Based 
on the claims file review and the 
examination results, the examiner should 
indicate whether it is at least as likely 
as not that the veteran's cardiovascular 
disease has been aggravated by his 
service-connected PTSD, and, if so, the 
approximate degree of cardiovascular 
disability that is due to such 
aggravation.  The examiner should explain 
the rationale for any opinion given, and 
should comment on the nexus opinions 
already of record (noted above).  

2.  The RO should then review the claim.  
If the claims remain denied, the RO 
should provide the veteran and his 
attorney an appropriate SSOC and give 
them the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


